Case 2:19-cv-00131-JRG Document 40-1 Filed 11/13/20 Page 1 of 1 PageID #: 292




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 JILL L. CHINN, AS EXECUTRIX OF                    §
 THE ESTATE OF THOMAS R. CHINN &                   §
 JILL L. CHINN                                     §
                                                   § CIVIL ACTION NO. 2:19-CV-00131-JRG
                      Plaintiffs,                  §
 v.                                                §
                                                   §
 UNITED STATES OF AMERICA,                         §
                                                   §
                     Defendant.                    §

                                            ORDER

         BEFORE THE COURT is the Parties’ Joint Motion for Administrative Closure of Case.

The Court, having considered the motion, finds that the motion is well taken and should be

GRANTED. Therefore, it is

         ORDERED that this case is administratively closed. Any party may ask that the cause of

action be returned to the active docket in order to proceed before the Court or for the purpose of

filing a motion to dismiss this case with prejudice upon satisfaction of the agreed-upon settlement

terms.

         So ORDERED this




                                                     RODNEY GILSTRAP
                                                     UNITED STATES DISTRICT JUDGE
